Citation Nr: 1647417	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-46 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher disability rating for service-connected post traumatic migraine headaches, currently with an evaluation of 10 percent prior to June 6, 2016 and 30 percent thereafter.

2.  Entitlement to a higher initial disability rating for service-connected bilateral hearing loss, currently with a noncompensable evaluation prior to August 7, 2014 and a 30 percent evaluation thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected traumatic brain injury.

4.  Entitlement to an effective date prior to July 2, 2014 for the grant of a separate award for service connection for traumatic brain injury (TBI).

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955 with additional service in the Army National Guard of the Commonwealth of Puerto Rico from June 1960 to June 1963 and November 1970 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008, February 2010, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The October 2008 decision continued the 10 percent disability rating for post traumatic headaches and denied service connection for migraine headaches, the February 2010 decision instituted the grant of service connection for bilateral hearing loss made by the Board in October 2009 and awarded a noncompensable disability rating effective April 24, 2002, and the September 2014 decision granted service connection for TBI and awarded a 10 percent disability rating effective July 2, 2014.

The RO granted an earlier effective date of March 4, 2002 for the award of service connection for bilateral hearing loss in a February 2010 rating decision, and in a September 2014 rating decision, increased the evaluation for hearing loss from a noncompensable disability rating to 30 percent effective August 7, 2014.  However, as this increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In November 2015, the Board issued a decision denying a disability rating in excess of 10 percent for service-connected post traumatic headaches.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2016 Order, the Court vacated the November 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In a June 2016 rating decision, the RO granted the Veteran's claim for service connection for migraine headaches, and increased the disability rating for post traumatic/migraine headaches from 10 percent to 30 percent effective June 6, 2016.   However, as this increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher disability rating remains in appellate status.  See AB, 6 Vet. App. at 38- 39.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability when it is asserted that the unemployability is based, at least in part, upon functional impairment resulting from the underlying disability for which a higher rating is being sought.  In May 2015, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, on which he stated that his service connected disabilities, including head trauma and hearing loss, prevent him from securing or following any substantially gainful occupation.  A claim for entitlement to a TDIU has therefore been raised in connection with the claims for higher ratings for service connected bilateral hearing loss and post traumatic/migraine headaches and has been added to the above list of issues before the Board.

The issues of entitlement to service connection for prostate cancer and diabetes mellitus were raised in a June 2016 application, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Additionally, in its Decision/Remand issued in November 2015, the Board noted that the issue of entitlement to service connection for tinnitus had been raised by the record in a March 2011 statement, and referred it to the AOJ for appropriate action.  It does not appear that this claim has yet been adjudicated by the AOJ, and thus, it is again referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any additional delay, additional development is found needed prior to adjudication of these matters.

Traumatic Brain Injury and Post Traumatic/Migraine Headaches

The criteria for evaluating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See also 38 C.F.R. § 4.124a, Note (5).  Note (5) to § 4.124a also states that a Veteran may request review under the new regulations and a rating under the revised criteria will not have an effective date prior to October 23, 2008.  In addition to subjective symptoms evaluated under the new table "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified," VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache, even if that diagnostic code is based on subjective symptoms.

The Veteran submitted his claim for entitlement to service connection for headaches as a residual of head injury in April 1994.  The RO originally granted service connection for "post traumatic headaches" in an August 1995 rating decision, and assigned a 10 percent disability rating under Diagnostic Code 8045-9304, which at the time was the diagnostic code used for rating dementia due to head trauma.  Prior to the revision to the criteria for evaluating TBI, effective October 23, 2008, purely subjective complaints such as headache, dizziness, insomnia, etc..., recognized as symptomatic of brain trauma, were to be rated 10 percent an no more under Diagnostic Code 9304, not to be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 was not assignable in the absence of multi-infarct dementia associated with brain trauma. 38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008).

The present appeal before the Board originated from a May 2008 Statement In Support of Claim from the Veteran requesting to "re-open [the] case for 'migraine' secondary to head trauma," which was interpreted as a claim for an increased disability rating for post traumatic headaches.  The October 2008 rating decision here on appeal denied service connection for migraines and continued the 10 percent evaluation of post traumatic headaches under pre-revision Diagnostic Code 9304.  Although not explicitly cited, the section of the rating schedule quoted by the RO in the October 2008 rating decision was 38 C.F.R. § 4.124a, Diagnostic Code 8045, for brain disease due to trauma.

Although the Veteran was already in receipt of service connection for brain disease due to trauma, evaluated based on the subjective complaint of headaches under Diagnostic Code 8045-9304, the RO subsequently issued a separate grant of service connection for traumatic brain injury in September 2014 under the amended Diagnostic Code 8045.  The Veteran submitted a Notice of Disagreement with the September 2014 decision, disagreeing both with the rating and the effective date assigned for the award of service connection for TBI.  As the AOJ has not responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing these issues, remand to permit the AOJ to issue a Statement of the Case would typically be required per Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this instance, because the Veteran was already in receipt of service connection for brain disease due to trauma, and the appeal seeking a higher rating for manifestations of that disability (headaches) has been perfected and is currently before the Board, the Board will exercise its discretion in interpreting the Veteran's appeal seeking a higher rating for post traumatic headaches to also include seeking a higher rating for the underlying brain disease/traumatic brain injury.  That being said, the appeal seeking a higher rating and earlier effective date for the award of a separate rating for TBI under Diagnostic Code 8045 must be remanded so the evidence of record can be considered under this theory of entitlement by the AOJ in the first instance.  In reaching a decision on these questions, the AOJ should be sure to consider both pre- and post- October 23, 2008 Diagnostic Code 8045.   

The Veteran should also be scheduled for an additional VA TBI examination to assess the manifestations and residual conditions attributable to his TBI disability.  In particular, the Veteran's representative has asserted that VA has failed to consider a separate evaluation for neuritis of the cranial nerves, although a December 2008 brain MRI revealed cerebral atrophy.  The Board recognizes that while the June 2015 VA examination made note of the December 2008 MRI findings, no opinion or discussion was provided as to whether the finding of cerebral atrophy was related to the Veteran's TBI and if so, whether a separate evaluation was warranted for such residual.

The Board finds the Veteran's claim for a higher rating for post traumatic/migraine headaches must also be remanded as inextricably intertwined with the claim for an earlier effective date and higher rating for the separate award for TBI.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  In the June 2016 Joint Motion, the parties agreed that the Board had failed to consider the propriety of staged ratings and to assess whether referral for extraschedular consideration was warranted for symptoms of photophobia, sound sensitivity, and dizzy spells in its denial of a higher disability rating for service-connected post traumatic headaches.  Determinations regarding these inquiries may turn on whether the separate award for TBI is awarded an earlier effective date, with cognitive impairment and subjective symptoms covered by the disability rating assigned under Diagnostic Code 8045. 

Bilateral Hearing Loss

The Veteran seeks a higher initial evaluation for his service-connected bilateral hearing loss, currently with a noncompensable disability rating effective March 4, 2002 to August 6, 2014 and a 30 percent disability rating effective August 7, 2014.

The Veteran's most recent VA audiological examination was conducted in May 2015.  The examination report states that the Veteran's last audio test with VA was completed on September 28, 2014, and indicated right mild to severe hearing loss, and left ear mild to profound hearing loss.  While the file contains results of a VA audiological assessment conducted on August 7, 2014, records of the September 2014 test mentioned do not appear to be of record.  On remand, additional action should be taken to obtain records of the September 2014 audiometric testing, or to confirm that no such records exist.

The Board further notes that although the appeal period for this claim dates back to March 2002, other than a single ENT clinic note from May 2005, the claims file does not include VA treatment records from November 2003 to July 2008 or from October 2008 to August 2010.  The VA audio treatment records generally indicate that the Veteran has been a long-time hearing aid user, with complaints of progressively worsening hearing loss.  Given this, it appears likely that relevant VA audiological treatment records remain outstanding, and on remand, they should be obtained and associated with the file.

TDIU

The Veteran is currently assigned disability ratings of 30 percent for bilateral hearing loss, 30 percent for migraine headaches, 10 percent for scars of the head, face, or neck, and 10 percent for traumatic brain injury.  Together, these have a combined disability rating of 60 percent.

As the question of whether the Veteran meets the numerical schedular criteria for a TDIU turn on determinations on the appeals remanded and referred herein, the issue of entitlement to a TDIU should also be remanded as inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all outstanding VA treatment records for the Veteran, including those from November 2003 to August 2010, and the September 28, 2014 audiological assessment mentioned in the report from the May 2015 VA audiological examination.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a TBI examination utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  All indicated tests must be performed, and all findings reported in detail. The examiner should describe all findings (cognitive, emotional/behavioral, and/or physical) in detail specifically identifying any residual symptoms (including all subjective complaints) that are determined to be related to the in-service head injury. 

In addition to providing a list of the Veteran's symptoms due to his TBI, the examiner should specifically discuss the following:

a.  the December 2008 MRI results demonstrating cerebral atrophy and the likelihood that it represents a residual of TBI;

b.  the Veteran's reports of sensitivity to light and sound, changes in vision, and dizzy spells.  The examiner should discuss whether or not such symptoms are directly tied to the Veteran's migraine headaches and/or whether such symptoms at least as likely as not represent manifestations of the Veteran's TBI distinct from the migraine headache residual.

The examiner should provide an adequate rationale as to why the Veteran's complaints (e.g. bouts of dizziness, memory loss, vision changes, light/sound sensitivity, etc...) are, or are not, symptoms of his TBI.

3.  Thereafter, complete any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claims of entitlement to a higher disability rating for service-connected post traumatic/migraine headaches, entitlement to an earlier effective date and higher disability rating for the award of a separate evaluation for TBI, entitlement to a higher initial disability rating for service-connected bilateral hearing loss, and entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





